TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 24, 2021



                                      NO. 03-20-00385-CV


                                   Andrew Morris, Appellant

                                                 v.

                               Carrie Cecelia Veilleux, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE BAKER




This is an appeal from the divorce decree signed by the trial court on June 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s decree regarding conservatorship of the children. Therefore, the Court affirms

that portion of the trial court’s decree appointing Veilleux the joint managing conservator with

the exclusive right to establish the primary residence of the children without geographic

restriction.   The Court further holds that there was reversible error in the court’s decree

pertaining to property division. Therefore, the Court reverses that portion of the trial court’s

decree pertaining to property division and remands that part of the decree to the trial court with

instructions that the trial court make a just and right division of the marital estate. In all other
respects, the trial court’s decree of divorce is affirmed. Veilleux shall pay all costs relating to

this appeal, both in this Court and in the court below.